Citation Nr: 1144848	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service- connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in relevant part, granted the Veteran's claim of entitlement to service connection for PTSD and assigned him a 10 percent disability rating, effective October 6, 2008.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2011.  A transcript of that hearing is of record.  At his hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

The Veteran's PTSD has been described as mild and transient, but is manifested by symptoms such as recurring nightmares, sleep deprivation, depressed mood, anxiety, and irritability, all occurring at least on a weekly basis.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notices provided in October 2008 and March 2009, before service connection was granted, were legally sufficient, VA's duty to notify in this case has been satisfied.  

Regarding the duty to assist, the RO has obtained the Veteran's VA and private treatment records and has provided him with a VA examination.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  Moreover, the Board notes that the evidence of record, including the April 2009 VA examination report, adequately describes the current level of disability of the Veteran's PTSD.  As such, the Board finds that no prejudice results to the Veteran in adjudicating this claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disability.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating his appeal.

II.  Increased Rating Claims

The Veteran was originally granted service connection for PTSD in a June 2009 rating decision and was assigned a 10 percent disability rating effective October 6, 2008, the date of his original service connection claim.  He disagrees with this rating assignment and contends the symptoms associated with his service-connected PTSD warrant a higher rating.


      
A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The rating criteria provides a 10 percent evaluation when there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2011).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2011).

      B.  Analysis

The Veteran is currently assigned a 10 percent disability rating for PTSD.  After a thorough review of the evidence of record, the Board has determined that the evidence is in equipoise regarding whether the Veteran symptoms warrant a disability rating in excess of 10 percent.  

In carefully considering the evidence of record, the Board first turns to an April 2009 VA PTSD examination report.  At the VA examination, the examiner noted that the Veteran was pleasant, adequately groomed, and maintained good eye contact.  His manner was polite and he was alert and oriented as to time, place person and situation.  No apparent motor abnormalities were noted.  The Veteran reported that he had never received mental health care prior to the VA examination.  When asked to describe any emotional or psychiatric complaints, he reported that he was "okay."  He described his mood as stable, but the examiner noted that it could be described as euthymic.  No abnormalities of thought content, thought process, or perception were noted.  The Veteran denied a history of assaultiveness or violence, or of any criminal behavior.  He additionally denied any current suicidal or homicidal ideation and denied any history of suicide attempts.  He reported that he believed that his concentration was good, but that he does have difficulty completing tasks that he starts.  The Veteran reported that his current relationships with friends were good, but that he had been estranged from his siblings.  He reported that he had not made many new friends.  For leisure activities the Veteran reported that he enjoyed restoring an antique truck and riding his bicycle.  He reported having a somewhat varied employment history following his separation from active service and that he retired from his last position in June 2008.  

During the examination, the Veteran reported symptoms of PTSD that included recurrent and intrusive recollections of the traumatic event experienced during active service.  These symptoms included disturbing memories and thoughts or images of a stressful military experience.  He reported having variable sleep and disturbing dreams or nightmares about his military experience two to three times per week.  He reported feeling as if the traumatic event were recurring, or as if he were reliving experiences about two times per week.  He reported experiencing intense, emotional distress when reminded about his traumatic experience or when exposed to stimuli that symbolized or resembled an aspect of his trauma.  Physical reaction to such stimuli included heart pounding, trouble breathing, and sweating.  He reported making continuous efforts to avoid thoughts, feelings, and conversations associated with his military service, and he reported a loss of interest in activities that he used to enjoy and that he sometimes feels distant or cut off from other people.  He reported feeling sometimes emotional and numb, and sometimes as if the future might somehow be cut short.  Regarding sleep impairment, the Veteran reported falling asleep easily, but that he had difficulty remaining asleep, this occurring about three times per week.  He reported that he is sometimes super alert or watchful, and feeling jumpy or easily startled.  He additionally reported periods of irritability and/or outbursts of anger which occurred two to three times per week.  He additionally noted difficulty concentrating.  

The examiner noted that the Veteran endorsed items consistent with a self report of mild to moderately depressed mood.  In addition to PTSD, the examiner diagnosed the Veteran with major depressive mood disorder, more likely than not related to his PTSD.  He described the Veteran's symptoms as transient and expectable reactions to psychosocial stressors.  He then provided the opinion that the Veteran was only mildly impaired in social and occupational functioning, mainly due to inadequate sleep, and that the degree of impairment of his PTSD was minimal and should not have a negative impact on his ability to obtain and maintain gainful employment.  

From May 2009 to February 2010, the Veteran received regular psychological counseling with a clinical social worker at the Vet Center in Fairhaven, Massachusetts.  At his intake interview, the Veteran reported having recurrent and intrusive, distressing recollections of military trauma, including nightmares, thoughts or perceptions.  He also reported having intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of his experienced trauma.  He reported not belonging to military organizations and distancing himself from others in order to avoid thoughts, feelings or conversations associated with his military trauma.  He reported having difficulty in connecting positively with others.  He reported that he feels as though is life span is short.  He reported having occasional outbursts of anger against inanimate objects and having difficulty concentrating.  He noted that he had to write everything down.  He also reported being hypervigilant in that he had to lock doors at all times and has to inspect the house when returning home.  He reported having occupational issues due to not being able to follow established rules.  The social worker noted that the Veteran had never married, never had children and that he cannot work any longer for a career.

During his Vet Center counseling sessions, the Veteran was noted as being borderline clinically depressed.  He was noted has showing signs of rage and anger, and of being confrontational.  He became irritable when discussing his ratings.  He was noted as drinking alcohol fairly regularly but denying having a drinking problem.  He was also noted as having obsessive and compulsive behavior.  The social worker noted that he believed that the Veteran had a severe personality disorder and that the Veteran's PTSD was not severe.  He additionally noted that it appeared that the Veteran wanted someone to say that his PTSD symptoms were more severe that they really were, and that he only had mild PTSD symptoms, not moderate to severe.  

The Veteran began receiving VA mental health treatment in February 2011.  At a February 2011 mental health consultation with a VA psychologist, the Veteran reiterated many of his PTSD symptoms, including reporting that he had moderately disruptive, intrusive thoughts and nightmares, each occurring one to two times per week.  He reported having psychological distress to triggers several times per week and physiological reactivity to triggers one to two times per week.  He reported experiencing moderate anhedonia with respect to certain activities.  He was noted as feeling detached sometimes and sometimes having a restricted affect.  He reported experiencing sleep disturbance several times per week, experiencing an exaggerated startle response one to times per week, and experiencing irritability one to times per week.  He denied experiencing hypervigilance, having problems with concentration, or having feelings of a foreshortened future.  The VA psychologist noted that the Veteran also experience anxiety and panic.  He noted that the Veteran was at a low risk for suicide or violence, and that his symptoms caused clinically significant distress in family, work, and social settings.  The examiner assessed that the Veteran had mild PTSD and that his most problematic areas concerned sleep and intrusive thoughts, but that he does have social support, friends, and hobbies.  During the consultation, the Veteran reported having a good relationship with friends.  He additionally reported owning his own home, but that he lived alone.

At his May 2011 personal hearing before the undersigned VLJ, the Veteran testified that his PTSD symptoms included anxiety, depression, and disruptive sleep.  He additionally testified to having some problems with his concentration and short-term memory.  He testified that although he does have some old friends, he has trouble making new friends. 

In a January 2009 statement in support of his claim, the Veteran contended that some of the aftereffects of his military trauma included having repeated flashbacks and nightmares, some of which wake him up and do not allow him to return to sleep.  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  In this case, the Veteran was assigned a GAF score of 72 during his April 2009 VA examination, and a GAF score of 70 at his February 2011 VA mental health consultation.  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

Based on the foregoing, the Board finds that there is an approximate balance between the positive and negative evidence regarding whether the Veteran is entitled to an initial disability rating of 30 percent.  The Veteran clearly meets the criteria for a 10 percent rating, where he has shown at least mild symptoms of occupational and social impairment.  Additionally, the Board notes that the April 2009 VA examiner described the Veteran's symptoms as transient and expectable reactions to psychosocial stressors and that both the VA examiner and Vet Center social worker described the Veteran's symptoms as mild.  At the same time, however, the Veteran has consistently and credibly shown symptoms suggesting that he may meet the criteria for a 30 percent rating.  These symptoms include depressed mood, anxiety, panic attacks, chronic sleep impairment and some mild memory loss, although he generally functions satisfactorily.  Moreover, the Veteran's symptoms have been described as affecting him between one and several times per week, suggestive of more than just mild impairment.  Finally, while the Board has considered the Veteran's relatively high GAF scores, it finds that the symptomatology of the Veteran's PTSD, as described in private and VA treatment records, more adequately present the severity of his condition.  Accordingly, applying the doctrine of the benefit of the doubt, the Board finds that the Veteran is entitled to a 30 percent disability rating for his service-connected PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002).

Although a 30 percent rating is warranted, the Veteran does not meet the criteria for the next higher 50 percent rating as his PTSD symptomatology does not reveal occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands, impaired judgment; impaired abstract thinking; or disturbance of motivation and mood.  While the Veteran has described experiencing panic and difficulty with short term memory and concentration, collectively his symptoms do not reach the severity contemplated by the criteria necessary for a 50 percent rating.

Similarly, the Veteran has not established occupational and social impairment with deficiencies in most areas, necessary for a 70 percent evaluation, or total occupational and social impairment, necessary for a 100 percent evaluation, as the Veteran has demonstrated virtually none of the symptoms required for either of these ratings.  Accordingly, a review of the evidence of record indicates that symptomatology associated with the Veteran's PTSD will allow for the assignment of a 30 percent evaluation.  An increased rating of 30 percent, and not higher, is therefore granted.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2011).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD (i.e., depressed mood, recurring nightmares with sleep deprivation, anxiety, irritability, intrusive thoughts, etc.) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 30 percent rating assigned under Diagnostic Code 9411 contemplates symptoms such as a depressed mood, anxiety, panic attacks, and chronic sleep impairment.  The Board finds that these rating criteria reasonably describe the Veteran's disability, and for these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to a 30 percent disability rating, but not higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


